Title: To John Adams from United States House of Representatives, 4 August 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					August 4, 1790
				
				The House of Representatives have passed the bill, entitled “An act declaring the assent of Congress to certain acts of the states of Maryland, Georgia, and Rhode Island and Providence Plantations,” in which they desire the concurrence of the Senate;I am directed to inform the Senate, that the President of the United States has notified the House of Representatives, that he did, on the 2d day of August, 1790, approve of, and affix his signature to, a “resolve making allowance for the service of the clerks employed in the office of the commissioner of army accounts,” and to a “resolve to defray the expence of procuring seals for the supreme, circuit, and district courts of the United States;” and, that, on the 4th day of August, 1790, he did approve of, and sign “An act making provision for the debt of the United States;” “An act to provide more effectually for the collection of the duties imposed by law on goods, wares, and merchandise, imported into the United States, and on the tonnage of ships or vessels;” “An act to continue in force, for a limited time, an act entitled ’An act for the temporary establishment of the post-office;” and, “An act for the relief of John Stewart and John Davidson.”
				
					
				
				
			